--------------------------------------------------------------------------------

Exhibit 10.1


AMENDED AND RESTATED INDEMNIFICATION AGREEMENT


THIS AGREEMENT, dated as of [●], is by and between Support.com, Inc., a Delaware
corporation (the “Company”), and [●] (the “Indemnitee”).


WHEREAS, it is essential that the Company be able to retain and attract as
directors and officers the most capable persons available;


WHEREAS, the Company desires to have the Indemnitee serve or continue to serve
as a director and/or officer of the Company;


WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;


WHEREAS, increased corporate litigation has subjected directors and/or officers
of public companies to litigation risks and expenses, and the limitations on the
availability of directors and officers liability insurance have increased the
risk that the Company will be unable to retain and attract as directors and
officers the most capable persons available;


WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons available would be detrimental
to the interests of the Company;


WHEREAS, the Company and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions, and of the Restated
Certificate of Incorporation (the “Certificate of Incorporation”) and Amended
and Restated Bylaws (the “Bylaws”) of the Company, and the vagaries of public
policy, are too uncertain to provide the directors and/or officers of the
Company with adequate or reliable advance knowledge or guidance with respect to
the legal risks and potential liabilities to which they may become personally
exposed as a result of performing their duties in good faith for the Company;


WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless of, among other things, any amendment to the
Certificate of Incorporation or Bylaws, or any change in the ownership of the
Company or the composition of its Board of Directors);


WHEREAS, the Company and Indemnitee desire to enter into this Agreement in order
for Indemnitee to rely upon the rights afforded under this Agreement in
accepting and continuing in Indemnitee’s position as a director and/or officer
of the Company;
 

--------------------------------------------------------------------------------

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification, advancement of expenses and any other rights provided to, or
for the benefit of, the Indemnitee by the Certificate of Incorporation and/or
Bylaws and any resolutions adopted pursuant thereto and shall not be deemed a
substitute thereof, nor to diminish or abrogate any rights of Indemnitee
thereunder; and


WHEREAS, the Company and the Indemnitee may be a party to a prior form of
director’s and officer’s indemnification agreement and the Company and the
Indemnitee desire to supersede and replace any prior such indemnification
agreement with this Agreement.


NOW, THEREFORE, in consideration of the premises and of the Indemnitee agreeing
to serve, or continuing to serve, the Company after the date hereof directly or,
at the Company’s request, as an officer, director, manager, member, partner, tax
matters partner, fiduciary or trustee of, or in any other capacity with, another
Person (as defined below) or any employee benefit plan, the sufficiency of which
is hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:


1.                    Certain Definitions.  In addition to terms defined
elsewhere herein, the following terms have the following meanings when used in
this Agreement:



(a) Agreement:  means this Indemnification Agreement, as amended from time to
time hereafter.




(b) Board of Directors:  means the Board of Directors of the Company.




(c) Change in Control shall be deemed to have occurred upon any of the following
events:



(i)            A merger, recapitalization, consolidation, or other similar
transaction to which the Company is a party, unless securities representing at
least 50% of the combined voting power of the then-outstanding securities of the
surviving entity or a parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction;


(ii)            A sale, transfer or disposition of all or substantially all of
the Company’s assets, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Company’s assets or parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction; or
 
2

--------------------------------------------------------------------------------

(iii)      A merger, recapitalization, consolidation or other transaction to
which the Company is a party or the sale, transfer or other disposition of all
or substantially all of the Company’s assets if, in either case, the members of
the Company’s Board of Directors immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring the Company’s assets, as the case may be, or a parent thereof (for
this purpose, any change in the composition of the Company’s Board of Directors
that is anticipated or pursuant to an understanding or agreement in connection
with a transaction will be deemed to have occurred at the time of the
transaction).



(d) Exchange Act: means the Securities Exchange Act of 1934, as amended.




(e) Expenses: shall be broadly construed and shall include all direct and
indirect losses, liabilities, damages, expenses, including fees and expenses of
attorneys, fees and expenses of accountants, court costs, transcript costs, fees
and expenses of experts, witness fees and expenses, travel expenses, printing
and binding costs, telephone charges, delivery service fees, the premium,
security for, and other costs relating to any bond (including cost bonds,
appraisal bonds, or their equivalents), judgments, fines, penalties (whether
civil, criminal or other), ERISA excise taxes assessed on a person with respect
to an employee benefit plan, and amounts paid or payable in connection with any
judgment, award or settlement, including any interest, assessments, any federal,
state, local or foreign taxes imposed as a result of the actual or deemed
receipt of any indemnification or expense advancement payments, and all other
disbursements or expenses incurred in connection with (i) the investigation,
preparation, prosecution, defense, settlement, mediation, arbitration and appeal
of a Proceeding, (ii) serving as an actual or prospective witness, or preparing
to be a witness in a Proceeding, or other participation in, or other preparation
for, any Proceeding, (iii) any compulsory interviews or depositions related to a
Proceeding, (iv) any non-compulsory interviews or depositions related to a
Proceeding, subject to the person receiving advance written approval by the
Company to participate in such interviews or depositions, (v) responding to, or
objecting to, a request to provide discovery in any Proceeding, and (vi)
establishing or enforcing a right to indemnification under this Agreement, the
Bylaws, the Certificate of Incorporation, applicable law or otherwise. Expenses
shall also include any federal, state, local and foreign taxes imposed on such
person as a result of the actual or deemed receipt of any payments under this
Agreement.

 
3

--------------------------------------------------------------------------------

(f) Indemnifiable Event: means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to or arising out of the
fact that the Indemnitee is or was serving in an Official Capacity, or by reason
of an action or inaction by Indemnitee in any such Official Capacity, whether
the basis of such Proceeding is an alleged action in an Official Capacity or in
any other capacity while serving in an Official Capacity and whether or not
serving in any Official Capacity at the time any Expenses are incurred for which
indemnity can be provided under this Agreement.




(g) Independent Counsel: means a law firm, a member of a law firm, or an
independent practitioner, that is experienced in matters of corporate law and
neither currently is, nor in the five (5) years previous to its selection has
been, retained to represent (i) the Company or the Indemnitee in any matter
material to either such party (other than with respect to matters concerning the
Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements) or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any Person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above.




(h) Official Capacity: means (i) serving as a director or officer of the Company
or (ii) while serving as a director or officer of the Company, serving at the
request of the Company as an officer, director, manager, member, partner, tax
matters partner, employee, agent, fiduciary, trustee or other representative of
an Other Enterprise.




(i) Other Enterprise: means another corporation, partnership, limited liability
company, joint venture, trust, association or other enterprise, whether for
profit or not-for-profit, including any subsidiaries of the Company, any
entities formed by the Company and any employee benefit plans maintained or
sponsored by the Company where the Indemnitee is serving at the request of the
Company in any capacity.




(j) Person:  means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

 
4

--------------------------------------------------------------------------------

(k)  The term “Proceeding” shall be broadly construed and shall include any
threatened, asserted, pending or completed action, suit, investigation
(including any internal investigation), inquiry, hearing, mediation,
arbitration, other alternative dispute mechanism or any other proceeding,
whether civil, criminal, administrative, regulatory, arbitrative, legislative,
investigative or otherwise and whether formal or informal, or any appeal of any
kind therefrom, including an action initiated by Indemnitee to enforce
Indemnitee’s rights to indemnification or Expense Advance (as defined herein)
under this Agreement or any provision of the Certificate of Incorporation, the
Bylaws, the DGCL or other applicable law, and whether instituted by or in the
right of the Company, a governmental agency, the Board of Directors of the
Company, any authorized committee thereof, a class of its security holders or
any other party, and whether made pursuant to federal, state or other law, or
any inquiry, hearing or investigation (including any internal investigation),
whether formal or informal, whether instituted by or in the right of the
Company, a governmental agency, the Board, any committee thereof, a class of its
security holders, or any other party that the Indemnitee believes might lead to
the institution of any such proceeding.




(l) The term “serving at the request of the Company” shall include any service
to the Company or an Other Enterprise by Indemnitee in Indemnitee's Official
Capacity at the request of, for the convenience of, or to represent the
interests of, the Company or any subsidiary of the Company. For the purposes of
this Agreement, Indemnitee's service in Indemnitee's Official Capacity to the
Company or an Other Enterprise shall be presumed to be “Service at the Request
of the Company,” unless it is conclusively determined to the contrary by a
majority vote of the directors of the Company, excluding, if applicable, the
Indemnitee. With respect to such determination, it shall not be necessary for
Indemnitee to show any actual or prior request by the Company or its Board of
Directors for such service to the Company or an Other Enterprise.



2.             Agreement to Indemnify; Advancement of Expenses.


(a)                 In the event that the Indemnitee was, is or becomes subject
to, a party to or witness or other participant in, or is threatened to be made
subject to, a party to or witness or other participant in, a Proceeding arising
by reason of (or arising in part out of) an Indemnifiable Event, including
Proceedings brought by or in the right of the Company, Proceedings brought by
third parties, and Proceedings in which the Indemnitee is solely a witness, the
Company shall indemnify the Indemnitee, or cause such Indemnitee to be
indemnified, to the fullest extent permitted by the Delaware General Corporation
Law as the same exists now or as it may be hereinafter amended (the “DGCL”),
but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than the DGCL
permitted the Company to provide prior to such amendment, against any and all
Expenses actually and reasonably incurred by the Indemnitee or on his or her
behalf in connection with such Proceedings. If, in regard to any such Expenses,
(i) the Indemnitee shall be entitled to indemnification pursuant to Section 2(h)
or Section 4, (ii) no determination with respect to the Indemnitee’s entitlement
is legally required as a condition to indemnification of the Indemnitee
hereunder, or (iii) the Indemnitee has been determined pursuant to Section 2(e)
to be entitled to indemnification hereunder, then payments of such Expenses
shall be made as soon as practicable but in any event no later than thirty (30)
calendar days after the later of (A) the date on which written demand is
presented to the Company pursuant to Section 2(d) or (B) the earliest date on
which the applicable criterion specified in clause (i), (ii) or (iii) of this
Section 2(a) is satisfied.
 
5

--------------------------------------------------------------------------------

(b)                Expenses incurred by or on behalf of the Indemnitee in
connection with any Proceeding arising by reason of (or arising in part out of)
an Indemnifiable Event shall be paid by the Company in advance of the final
disposition of such Proceeding (“Expense Advance”). Except as provided in the
following sentence, the Company shall promptly pay the amount of such Expenses
to the Indemnitee, but in no event shall such payment be made later than ten
(10) calendar days after the receipt by the Company of a statement or statements
from the Indemnitee requesting such advance or advances pursuant to this Section
2(b), together with a reasonable accounting of such Expenses. The right to
Expense Advance shall not apply to (i) any Proceeding against an officer,
director or other agent of the Company brought by the Company and approved by a
majority of the authorized members of the Board which alleges willful
misappropriation of corporate assets by such officer, director or other agent,
wrongful disclosure of confidential information, or any other willful and
deliberate breach in bad faith of such officer’s, director’s or other agent’s
duty to the Company or its shareholders, or (ii) any claim for which
indemnification is excluded pursuant to this Agreement, but shall apply to any
Proceeding referenced in Section 2(c)(iv) of this Agreement prior to a
determination that the person is not entitled to be indemnified by the Company.
The obligation of the Company to make an Expense Advance pursuant to this
Section 2(b) shall be conditioned upon delivery to the Company of an undertaking
in writing by or on behalf of the Indemnitee in which the Indemnitee undertakes
and agrees to repay to the Company any advances made pursuant to this Section
2(b) if and to the extent that it shall ultimately be determined (in accordance
with this Section 2 or by final judicial determination from which there is no
further right to appeal, as applicable) that the Indemnitee is not entitled to
be indemnified by the Company for such amounts. The Company shall make the
advances contemplated by this Section 2(b) regardless of the Indemnitee’s
financial ability to make repayment, and regardless of whether indemnification
of the Indemnitee by the Company will ultimately be required. Any advances
pursuant to this Section 2(b) shall be unsecured and interest-free. Except as
set forth in this Section 2(b), the Company shall not impose on the Indemnitee
additional conditions to Expense Advance or require from the Indemnitee
additional undertakings regarding repayment. Advancements shall include any and
all reasonable Expenses incurred pursuing an action to enforce the Indemnitee’s
right of advancement of Expenses pursuant to this Agreement or any provision of
the Certificate of Incorporation, the Bylaws, the DGCL or other applicable law,
including Expenses incurred preparing and forwarding statements to the Company
to support the advancements claimed.
 
6

--------------------------------------------------------------------------------

(c)                Notwithstanding anything in this Agreement to the contrary,
the Indemnitee shall not be entitled to indemnification or advancement of
Expenses pursuant to this Agreement (i) in connection with any Proceeding (or
any part of any Proceeding) initiated by the Indemnitee (other than any
cross-claim, counterclaim or affirmative defense asserted by the Indemnitee in
an action brought against Indemnitee), including any Proceeding (or any part of
any Proceeding) initiated by the Indemnitee against the Company, any entity that
the Company controls, any of the directors, officers, or employees thereof,
other indemnitees or any third party, unless (A) the Company has joined in or
the Board of Directors of the Company has authorized or consented to the
initiation of such Proceeding, (B) it is a Proceeding referenced in Section 3
below, (C) the Company provides the indemnification, in its sole discretion,
pursuant to the powers vested in the Company under applicable law, (D) otherwise
made under Section 2(b), or (E) otherwise required by applicable law, (ii) if a
final adjudication by a court of competent jurisdiction determines that such
indemnification is prohibited by applicable law, (iii) on account of any
Proceeding for an accounting of profits made from the purchase and sale (or sale
and purchase) by the Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act or similar provisions of state statutory
law or common law, (iv) on account of any Proceeding for any reimbursement of
the Company by the Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by the Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by the Indemnitee of securities in violation of Section 306 of
the Sarbanes-Oxley Act), or (v) as limited by Section 17 of this Agreement.


(d)                To obtain indemnification under this Agreement, the
Indemnitee shall deliver to the Secretary of the Company a written request for
indemnification, including therein or therewith such documentation and
information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification hereunder. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors of
the Company in writing that Indemnitee has requested indemnification.
 
7

--------------------------------------------------------------------------------

(e)                 Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 2(d), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case by one of the following four methods: (i) by majority vote
of a quorum consisting of directors who are not parties to such Proceeding
(“Disinterested Directors”), (ii) if such a quorum of Disinterested Directors
cannot be obtained, by majority vote of a committee duly designated by the Board
of Directors (all directors, whether or not Disinterested Directors, may
participate in such designation) consisting solely of two or more Disinterested
Directors, (iii) if such a committee cannot be designated, by any Independent
Counsel selected (A) by the Board of Directors (as prescribed in clause (i)
above), (B) by the committee of the Board of Directors (as prescribed in clause
(ii) above) or (C) if a quorum of the Board of Directors cannot be obtained for
clause (i) above and the committee cannot be designated under clause (ii) above,
by majority vote of the full Board of Directors (in which directors who are
parties to the Proceeding may participate), in a written opinion to the Board of
Directors, a copy of which shall be delivered to the Indemnitee, or (iv) if such
Independent Counsel determination cannot be obtained, by majority vote of a
quorum of stockholders consisting of stockholders who are not parties to such
Proceeding, or if no such quorum is obtainable, by a majority vote of
stockholders who are not parties to such Proceeding, using its best efforts to
make such determination as promptly as is reasonably practicable under the
circumstances, that the Indemnitee is entitled to be indemnified under
applicable law. If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within thirty (30)
calendar days after such determination. The Indemnitee shall reasonably
cooperate with the Person or Persons making such determination with respect to
the Indemnitee’s entitlement to indemnification, including providing to such
Person or Persons upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) actually and reasonably incurred by the Indemnitee in so
cooperating with the Person or Persons making such determination shall be borne
by the Company (irrespective of the determination as to the Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. Any determination by the Company (including
by its directors, stockholders or any Independent Counsel) otherwise (that the
Indemnitee is entitled to indemnification) shall be conclusive and binding on
the Company and the Indemnitee.  The Company agrees that all costs incurred by
the Company in making the determination under this Section 2(e) shall be borne
solely by the Company, including, but not limited to, the costs of legal counsel
(including any Independent Counsel serving under this Section 2(e)), proxy
solicitations and judicial determinations.
 
(f)                   If (x) the Company (including by its directors,
stockholders or any Independent Counsel) determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, (y) any
amount of Expenses is not paid in full by the Company according to Section 2(a)
after a determination is made pursuant to Section 2(e) that the Indemnitee is
entitled to be indemnified, or (z) any amount of Expense Advance is not paid in
full by the Company according to Section 2(b) after a request and an undertaking
pursuant to Section 2(b) have been received by the Company, in each case, the
Indemnitee shall have the right to commence litigation in any court in the State
of Delaware having subject matter jurisdiction thereof and in which venue is
proper, either challenging any such determination, which shall not be binding,
or any aspect thereof (including the legal or factual bases therefor), seeking
to recover the unpaid amount of Expenses or Expense Advance, as applicable, and
otherwise to enforce the Company’s obligations under this Agreement. The Company
hereby consents to service of process and to appear in any such proceeding. If
the Indemnitee commences legal proceedings in a court of competent jurisdiction
to secure a determination that the Indemnitee should be indemnified under
applicable law, any such judicial proceeding shall be conducted in all respects
as a de novo trial, on the merits, any determination that the Indemnitee is not
entitled to be indemnified under applicable law shall not be binding on, and
shall not prejudice the Indemnitee, the Indemnitee shall continue to be entitled
to receive Expense Advance, and the Indemnitee shall not be required to
reimburse the Company for any Expense Advance, unless and until a final judicial
determination is made (as to which all rights of appeal therefrom have been
exhausted or lapsed) that the Indemnitee is not entitled to be so indemnified
under applicable law. The Company shall also be solely responsible for paying
all costs incurred by it in defending any Proceeding made pursuant to this
Section 2(f) challenging its determination or seeking its payment.
 
8

--------------------------------------------------------------------------------

(g)                 If a Determination shall have been made pursuant to Section
2(e) that the Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
Section 2(f).


(h)                To the extent that the Indemnitee has been successful on the
merits or otherwise, either in defense of any Proceeding relating in whole or in
part to an Indemnifiable Event or in defense of any claim, issue or matter
therein, including dismissal without prejudice, or  in prosecution of any
Proceeding relating in whole or in part to an Indemnifiable Event pursuant to
Section 2(f), the Indemnitee shall be indemnified by the Company against all
Expenses actually and reasonably incurred in connection therewith,
notwithstanding an earlier determination by the Company (including by its
directors, stockholders or any Independent Counsel) that the Indemnitee is not
entitled to indemnification under applicable law. For purposes of this
Agreement, the term “successful on the merits or otherwise” shall include, but
not be limited to, (i) any termination, withdrawal, or dismissal (with or
without prejudice) of any Proceeding against the Indemnitee without any express
finding of liability or guilt against the Indemnitee, (ii) the expiration of
one-hundred twenty (120) days after the making of any claim or threat of a
Proceeding without the institution of the same and without any promise or
payment made to induce a settlement, and (iii) the settlement of any Proceeding
pursuant to which the Indemnitee pays less than $100,000.


3.             Indemnification for Expenses of the Indemnitee in Enforcing
Rights. To the fullest extent allowable under applicable law, the Company shall
also indemnify, or cause the indemnification of, the Indemnitee against any and
all Expenses and, if requested by the Indemnitee, shall advance such Expenses to
the Indemnitee subject to and in accordance with Sections 2(b) and (f), which
are actually and reasonably incurred by the Indemnitee in connection with any
Proceeding brought by the Indemnitee for (i) indemnification or an Expense
Advance by the Company under any provision of this Agreement, under any other
agreement that the Indemnitee is a party to, or under any provision of the
Certificate of Incorporation, the Bylaws, the DGCL or other applicable law now
or hereafter in effect, in each case, relating to the Indemnitee’s rights to
indemnification or Expense Advance, and/or (ii) recovery under any director’s
and officer’s liability or other insurance policies maintained by the Company,
regardless of, in the case of (i) or (ii),  whether the Indemnitee ultimately is
determined to be entitled to such indemnification, Expense Advance or insurance
recovery, as the case may be. Indemnitee shall be required to reimburse the
Company in the event that a final judicial determination is made that such
action brought by Indemnitee was frivolous or not made in good faith.
 
9

--------------------------------------------------------------------------------

4.             Partial Indemnity.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the  Expenses in respect of a Proceeding relating in whole or in part
to an Indemnifiable Event but not, however, for all of the total amount thereof,
the Company shall nevertheless indemnify the Indemnitee for the portion thereof
to which the Indemnitee is entitled.


5.             Burdens of Proof and Persuasion.  In any judicial proceeding
brought under Section 2(f) above, the Company shall have the burden of proof and
the burden of persuasion to establish, by clear and convincing evidence, that
the Indemnitee is not entitled to the indemnification or Expense Advance
provided hereunder.


6.             Presumptions and Effect of Certain Proceedings.


(a)                 In connection with any determination, pursuant to Section
2(e), concerning Indemnitee’s right to Indemnification, the Person or Persons
making such determination shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification under this
Agreement if the Indemnitee has submitted a request for indemnification in
accordance with Section 2(d) above, and, except where any required undertaking
under Section 2(b) has not been delivered to the Company, anyone seeking to
overcome this presumption shall have the burden of proof and burden of
persuasion, by clear and convincing evidence.


(b)               The Indemnitee shall be deemed to have met the applicable
standard of conduct and to be entitled to indemnification under the DGCL for any
action or omission to act undertaken (i) in good faith reliance upon the records
of the Company, including its financial statements, or upon information,
opinions, reports or statements furnished to the Indemnitee by the officers or
employees of the Company or any of its subsidiaries in the course of their
duties, or by committees of the Board of Directors, or by any other Person as to
matters the Indemnitee reasonably believes are within such other Person’s
professional or expert competence, or (ii) on behalf of the Company in
furtherance of the interests of the Company in good faith in reliance upon, and
in accordance with, the advice of legal counsel or accountants, provided such
legal counsel or accountants were selected with reasonable care by or on behalf
of the Company.  In addition, the knowledge and/or actions, or failures to act,
of any director, officer, agent or employee of the Company or an Other
Enterprise shall not be imputed to the Indemnitee for purposes of determining
the right to indemnification under this Agreement. Whether or not the foregoing
provisions of this Section 6(b) are satisfied, it shall in any event be presumed
that Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.
 
10

--------------------------------------------------------------------------------

(c)                 For purposes of this Agreement, the termination of any
Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not create a presumption that the Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.


(d)                 Neither the failure of the Company (including by its
directors, stockholders or any Independent Counsel) to have made a determination
as to whether the Indemnitee has met any particular standard of conduct or had
any particular belief, nor an actual determination by the Company (including by
its directors, stockholders or any Independent Counsel) that the Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by the Indemnitee to secure a judicial
determination that the Indemnitee should be indemnified under applicable law,
shall be a defense to the Indemnitee’s claim for indemnification or create a
presumption that the Indemnitee has not met any particular standard of conduct
or did not have any particular belief.


7.                    Failure to Act Not a Defense.  The failure of the Company
(including its Board of Directors or any committee thereof, Independent Legal
Counsel, or stockholders) to make a determination concerning the permissibility
of the payment of Expenses or the Expense Advance under this Agreement shall not
be a defense in any action brought under Section 2(f) hereof, and shall not
create a presumption that such payment or advancement is not permissible.


8.                    Access to Information. Indemnitee shall be entitled to
access such information in the possession of the Company as may be reasonably
necessary to enforce Indemnitee’s rights under this Agreement.


9.                    Nonexclusivity, Etc.  The rights of the Indemnitee
hereunder to indemnification and Expense Advance shall be in addition to, but
not exclusive of,  any other rights the Indemnitee may have at any time under
the Bylaws or the Certificate of Incorporation, applicable law, any insurance
policy purchased or maintained by the Indemnitee or any other agreement, vote of
stockholders or directors (or a committee of directors), or otherwise, both as
to action in Indemnitee’s Official Capacity and as to action in any other
capacity while Indemnitee is serving in an Official Capacity. The right to be
indemnified or to receive advancement of Expenses under this Agreement (i) is a
contract right based upon good and valuable consideration, pursuant to which
Indemnitee may sue, (ii) is and is intended to be retroactive and shall be
available as to events occurring prior to the date of this Agreement and (iii)
shall continue after any rescission or restrictive modification of this
Agreement as to events occurring prior thereto.


10.                 Change in Law. To the extent that a change in the DGCL or
the interpretation thereof (whether by statute or judicial decision) permits
broader indemnification or advancement of Expenses than is provided under the
terms of the  Certificate of Incorporation, the Bylaws and this Agreement, it is
the intent of the parties hereto that the Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change in law. In the event
of any change in the DGCL (whether by statute or judicial decision) which
narrows the right of a Delaware corporation to indemnify a member of its Board
of Directors, an officer, or other agent, such changes, to the extent not
required by applicable law to be applied to this Agreement, shall have no effect
on this Agreement or the parties’ rights and obligations hereunder.
 
11

--------------------------------------------------------------------------------

11.           Representations and Warranties of the Company. The Company hereby
represents and warrants to Indemnitee as follows:


(a)                 Authority. The Company has all necessary power and authority
to enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Company.


(b)                 Enforceability. This Agreement, when executed and delivered
by the Company in accordance with the provisions hereof, shall be a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally.


12.                Maintenance of D&O Insurance.


(a)                The Company represents that it presently has in force and
effect directors’ and officers’ liability insurance covering the directors and
officers of the Company (“D&O Insurance”) under the policies with the insurance
carriers, and in the amounts set forth on Annex A (the “Insurance Policies”).


(b)                The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the officers and directors of the Company with coverage for Expenses
from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage.


(c)                 In all policies of D&O Insurance, the Indemnitee shall be
covered as an insured in such a manner as to provide the Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s directors, if the Indemnitee is a director; or as are accorded to the
most favorably insured of the Company’s officers, if the Indemnitee is not a
director of the Company but is an officer.


(d)                 Notwithstanding the foregoing, except as provided below in
Section 12(f) in the event of a Change in Control, the Company shall have no
obligation pursuant to this Agreement to obtain or maintain D&O Insurance
coverage at least comparable to that provided by the Insurance Policies. All
decisions as to whether and to what extent the Company maintains D&O Insurance
shall be made by the Board in its sole and absolute discretion.
 
12

--------------------------------------------------------------------------------

(e)                 Promptly after (i) learning of facts and circumstances which
may give rise to a Proceeding, the Company shall notify its D&O Insurance
carriers, if such notice is required by the applicable insurance policies, and
any other insurance carrier providing applicable insurance coverage to the
Company, of such facts and circumstances, or (ii) receiving notice of a
Proceeding, whether from the Indemnitee, or otherwise, the Company shall give
prompt notice to its D&O Insurance carriers, and any other insurance carriers
providing applicable insurance coverage to the Company, in the case of (i) and
(ii), in accordance with the requirements of the respective insurance policies.
The Company shall, thereafter, take all necessary or appropriate action to cause
such insurance carriers to pay, on behalf of the Indemnitee, all Expenses
incurred or to be incurred, and liability incurred, by the Indemnitee with
respect to such Proceeding, in accordance with the terms of the applicable
insurance policies.


(f)                  At or prior to any Change in Control, the Company shall
obtain a prepaid, fully-earned and non-cancellable “tail” directors’ and
officers’ liability insurance policy in respect of acts or omissions occurring
at or prior to the Change in Control with a claims period of six (6) years from
the Change in Control, covering the Indemnitee, to the extent that the
Indemnitee is covered by D&O Insurance immediately prior to the Change in
Control, with the coverage and amounts and containing terms and conditions that
are not less advantageous to the directors and officers of the Company and its
subsidiaries than those of the D&O Insurance in effect immediately prior to such
Change in Control; provided, however, that the aggregate premium therefor is not
in excess of 200% of the annual premium then paid by the Company for coverage
for its then current policy year for such insurance, and if the premium therefor
would be in excess of such amount, the Company shall purchase such “tail” policy
with the greatest coverage available as to matters occurring prior to the Change
in Control as is available for a cost not exceeding that premium amount. Any
such tail policy may not be amended, modified, cancelled or revoked after the
Change in Control by the Company or any successor thereto in any manner that is
adverse to the Indemnitee.


13.                Covenant Not To Sue, Limitation of Actions and Release of
Claims.  No legal action shall be brought and no cause of action shall be
asserted by or in the right of the Company (or any of its subsidiaries) against
the Indemnitee, the Indemnitee’s spouse, heirs, executors, or personal or legal
representatives, administrators or estate after the expiration of two years from
the date of accrual of such cause of action, and any claim or cause of action of
the Company shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action such shorter period shall govern.


14.                Modifications and Waiver.  Except as provided in Section 10
with respect to changes in the DGCL that broaden the right of Indemnitee to be
indemnified by the Company and Section 15 which provides for the Indemnitee to
be afforded the benefit of a more favorable term or terms included in other
indemnification agreements, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, or shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.
 
13

--------------------------------------------------------------------------------

15.                More Favorable Indemnification Agreements. In the event the
Company or any of its subsidiaries enters into an indemnification agreement with
another director, officer, agent, fiduciary or manager of the Company or any of
its subsidiaries containing a term or terms more favorable to the Indemnitee
than the terms contained herein (as determined by the Indemnitee), the
Indemnitee shall be afforded the benefit of such more favorable term or terms
and such more favorable term or terms shall be deemed incorporated by reference
herein as if set forth in full herein.


16.                Subrogation.  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of the Indemnitee against other
persons, and the Indemnitee shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.


17.                 No Duplication of Payments.  The Company shall not be liable
under this Agreement to make any payment in connection with any Proceeding to
the extent the Indemnitee has otherwise actually received payment (whether under
any statute, insurance policy, any provision of the Bylaws, any provision of the
Certificate of Incorporation, vote, or otherwise) of the amounts otherwise
indemnifiable hereunder.  The Company’s obligation of indemnification or Expense
Advance hereunder to the Indemnitee who is or was serving at the request of the
Company as a director, officer, trustee, partner, managing member, fiduciary,
board of directors’ committee member, employee or agent of any other Person
shall be reduced by any amount the Indemnitee has actually received as
indemnification or advancement of Expenses from such Person.


18.                Notification and Defense of Proceedings.


(a)                As soon as reasonably practicable after receipt by the
Indemnitee of written notice that he or she is a party to or a participant (as a
witness or otherwise) in any Proceeding or of any other matter in respect of
which the Indemnitee intends to seek indemnification or Expense Advance
hereunder, the Indemnitee shall provide to the Company written notice thereof,
including the nature of and the facts underlying such Proceeding or matter. The
omission by the Indemnitee to so notify the Company will not relieve the Company
from any liability which it may have to the Indemnitee hereunder or otherwise.
 
14

--------------------------------------------------------------------------------

(b)                The Company shall be entitled, at its option and expense,
either to participate in the defense of any Proceeding relating to an
Indemnifiable Event or, upon written notice to the Indemnitee, to assume the
defense thereof with counsel reasonably satisfactory to the Indemnitee and after
delivery of such notice, the Company shall not be liable to the Indemnitee under
this Agreement for any fees or expenses of counsel subsequently incurred by the
Indemnitee with respect to such Proceeding; provided that (i) the Indemnitee
shall have the right to retain separate counsel in respect of such Proceeding at
the Indemnitee’s expense or, if previously authorized in writing by the Company,
at the Company’s expense, and (ii) if the Indemnitee believes, after
consultation with counsel selected by the Indemnitee, that (A) the use of
counsel chosen by the Company to represent the Indemnitee would present such
counsel with an actual or potential conflict of interest, (B) the named parties
in any such Proceeding (including any impleaded parties) include the Company or
any subsidiary of the Company and the Indemnitee, and the Indemnitee concludes
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company or any
subsidiary of the Company, or (C) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then the Indemnitee shall be entitled to retain separate counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Proceeding) at the Company’s expense.


(c)                 The Company shall not be liable to the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding relating to an
Indemnifiable Event effected without the Company’s prior written consent and the
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any Proceeding relating to an Indemnifiable Event which the
Indemnitee is or could have been a party unless such settlement solely involves
the payment of money and includes a complete and unconditional release of the
Indemnitee from all liability on all claims that are the subject matter of such
Proceeding; provided that neither the Company nor the Indemnitee shall
unreasonably withhold its or his or her consent to any proposed settlement; and
provided that the Indemnitee may withhold consent to any settlement or
compromise which (i) includes an admission of fault of Indemnitee or (ii) does
not include, as an unconditional term thereof, the full release of Indemnitee
from all liability in respect of the Proceeding, which release shall be in form
and substance reasonably satisfactory to the Indemnitee.


19.                Contribution.


(a)                 Whether or not the indemnification provided in Section 2 of
this Agreement is available, in respect of any Proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in the Proceeding that
is the basis for the Proceeding), the Company shall pay, in the first instance,
the entire amount of any judgment or settlement of such Proceeding without
requiring Indemnitee to contribute to such payment and the Company hereby waives
and relinquishes any right of contribution it may have against Indemnitee. The
Company shall not enter into any settlement of any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in the
Proceeding that is the basis for the Proceeding) unless such settlement provides
for a full and final release of all claims asserted against Indemnitee, which
release shall be in form and substance reasonably satisfactory to the
Indemnitee.
 
15

--------------------------------------------------------------------------------

(b)                 Without diminishing or impairing the obligations of the
Company set forth in Section 19(a), if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement relating
to any Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such action, suit or proceeding), the Company shall
contribute to the amount of expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors or employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such action, suit or proceeding), on the one hand, and Indemnitee, on
the other hand, in connection with the events that resulted in such expenses,
judgments, fines or settlement amounts, as well as any other equitable
considerations which the law may require  to be considered. The relative fault
of the Company and all officers, directors or employees of the Company other
than Indemnitee who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct is active or passive.


(c)                 The Company hereby agrees to fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors or employees of the Company other than Indemnitee who may be
jointly liable with Indemnitee.


20.                 Services of Indemnitee. This Agreement shall not be deemed
to constitute an agreement of employment nor shall it impose any obligation on
Indemnitee or the Company to continue Indemnitee’s service to the Company beyond
any period otherwise required by law or by other agreements or commitments of
the parties, if any. The Indemnitee, if a member of the Board of Directors,
hereby agrees to serve or continue to serve as a director of the Company, for so
long as the Indemnitee is duly elected or appointed or until the Indemnitee
tenders his or her resignation or is removed.


21.                Binding Effect, Successors.  This Agreement shall be (a)
binding upon all successors and assigns of the Company (including any transferee
of all or a substantial portion of the business, stock and/or assets of the
Company and any direct or indirect successor by merger or consolidation or
otherwise by operation of law) and (b) binding on and shall inure to the benefit
of the personal and legal representatives, spouses, heirs, executors and
administrators of Indemnitee. This Agreement shall continue in effect for the
benefit of the Indemnitee and such personal and legal representatives, assigns,
spouses, heirs, executors and administrators regardless of whether the
Indemnitee continues to serve as an officer, director or other representative or
agent of the Company or any other Person at the request of the Company. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
significant portion, of the business and/or assets of the Company and/or its
subsidiaries, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. Except as otherwise provided in this Section
21, neither this Agreement nor any duties or responsibilities pursuant hereto
may be assigned by the Company to any other Person without the express prior
written consent of the Indemnitee.
 
16

--------------------------------------------------------------------------------

22.                Entire Agreement.  This Agreement and the documents referred
to herein constitute the entire agreement between the parties hereto with
respect to the matters covered hereby, and any other prior or contemporaneous
oral or written understandings or agreements with respect to the matters covered
hereby are expressly superseded by this Agreement, including, but not limited
to, any previous forms of director’s and officer’s indemnification agreements
adopted by the Board and/or entered into by the Company with the Indemnitee;
provided, however, that this Agreement is supplemental to and in furtherance of
the rights provided to, or for the benefit of the Indemnitee, by the Certificate
of Incorporation, the Bylaws, the DGCL and any other applicable law, and shall
not be deemed a substitute therefor, and does not diminish or abrogate any
rights of the Indemnitee thereunder.


23.                Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and shall remain enforceable to
the fullest extent permitted by law, and (ii) to the fullest extent possible,
the provisions of this Agreement (including all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall be construed or deemed reformed so as to give the maximum
effect to the intent of the parties hereto manifested by the provision held
invalid, illegal or unenforceable and to give the maximum effect to the terms of
this Agreement.


24.                Specific Performance.  The Company and the Indemnitee agree
that a monetary remedy for breach of this Agreement may be inadequate,
impracticable and difficult to prove, and further agree that such breach may
cause Indemnitee irreparable harm. Accordingly, the parties hereto agree that
Indemnitee may enforce this Agreement by seeking injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that, by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which Indemnitee may be entitled. The Company and Indemnitee
further agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
court, and the Company hereby waives any such requirement of a bond or
undertaking.
 
17

--------------------------------------------------------------------------------

25.                Notices.  All notices, requests, demands, consents and other
communications hereunder to any party shall be in writing and either delivered
in person or sent by U.S. mail, overnight courier or by e-mail or other
electronic transmission, addressed to such party at the address set forth below
or such other address as may hereafter be designated on the signature pages of
this Agreement or in writing by such party to the other parties, and shall be
effective only upon receipt by such party:



(a) If to the Company, to:

 
Support.com, Inc.
900 Chesapeake Drive, 2nd Floor
Redwood City, CA 94063
Attention:  General Counsel
Fax:  (650) 556-1194
E-mail:  Michelle.johnson@support.com
 

(b) If to the Indemnitee, to the address set forth on Annex B hereto.



26.                Counterparts.  This Agreement may be executed in counterparts
(including by PDF or facsimile), each of which shall for all purposes be deemed
to be an original but all of which together shall constitute one and the same
agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.


27.                Headings.  The headings of the sections and paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.


28.                Conflict With Governing Documents. To the fullest extent
permitted by applicable law, in the event of a conflict between the terms of
this Agreement and the terms of the Certificate of Incorporation or the Bylaws,
the terms of this Agreement shall prevail.


29.                Cooperation and Intent.  The Company shall cooperate in good
faith with the Indemnitee and use its best efforts to ensure that, to the
fullest extent permitted by applicable law, the Indemnitee is indemnified and/or
reimbursed for Expenses described herein and receives the Expense Advance.


30.                 Noninterference. The Company shall not seek or agree to any
order of any court or other governmental authority that would prohibit or
otherwise interfere, and shall not take or fail to take any other action if such
action or failure would reasonably be expected to have the effect of prohibiting
or otherwise interfering, with the performance of the Company’s indemnification,
advancement of Expenses or other obligations under this Agreement.


31.                 No Third Party Beneficiaries. No parties other than
Indemnitee or the Company (and their successors and assigns as provided in
Section 21 above) are entitled to rely upon this Agreement and enforce the
Company’s or Indemnitee’s obligations hereunder.
 
18

--------------------------------------------------------------------------------

32.                 Validity of Agreement. The Company shall be precluded from
asserting in any Proceeding, including, without limitation, an action under
Section 2(f) above, that the provisions of this Agreement are not valid, binding
and enforceable or that there is insufficient consideration for this Agreement
and shall stipulate in court that the Company is bound by all the provisions of
this Agreement.


33.                 Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents entered into and to be performed
entirely within such state without giving effect to the principles of conflicts
of choice of laws of such state or any other jurisdiction.


34.                Consent to Jurisdiction.  The Company and the Indemnitee
hereby irrevocably and unconditionally (i) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
 
[Balance of Page Intentionally Left Blank]
 
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
SUPPORT.COM, INC.
             
By:
   
Name:
   
Title:
           
[Indemnitee Name]

 
[Signature Page to Indemnification Agreement]
 
20

--------------------------------------------------------------------------------

Annex A


INSURANCE POLICIES
 
21

--------------------------------------------------------------------------------

Annex B


Name and Address


[●]
[●]
 
 
22

--------------------------------------------------------------------------------